Citation Nr: 1141392	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-17 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, to include service in Vietnam from December 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims that he has PTSD due to military service specifically in Vietnam, where he claims he saw dead and burning bodies and would run in and out of bunkers from mortar rounds.  The Veteran indicates while in Vietnam he was scared for his life.

The Veteran's DD-214 confirms the Veteran served in Vietnam for a portion of his military service, but do not indicate any combat awards or medals and further indicate the Veteran served in an administrative capacity.  The Veteran acknowledges he served in the military in a "desk job," but claims while in Vietnam he also served as a "shot gunner."  Whether the Veteran had additional duties while stationed in Vietnam is simply not documented in the personnel records in the claims folder.  The Board further notes none of the Veteran's claimed stressors have been objectively confirmed.

The Veteran's service treatment records, moreover, indicate the Veteran complained of a "nervous condition" many times prior to his service in the country of Vietnam.  Although his May 1968 entrance examination was within normal limits, shortly after entrance into the military, the Veteran asked for treatment for a "nervous condition" in April 1969.  In July 1969, the Veteran indicated he is "nervous" intermittently and has been on medication at times.  In August 1969, the Veteran was prescribed Valium for his nervous complaints.  Again, these treatments were prior to his deployment to Vietnam in December 1969, but no medical professional actually diagnosed the Veteran with a chronic psychiatric disorder.  The Board also notes the Veteran's November 1970 separation examination was within normal limits.

In cases where no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 3780 F.3d at 1096.

After service, VA outpatient treatment records indicate the Veteran had intrusive memories of Vietnam that were significantly exacerbated after a January 2006 fire to his house.  According to medical records, the Veteran's house burned down in the fire and he also witnessed a neighbor and homeless man be burned alive.  The Veteran indicates the odor instantly reminded him of Vietnam and his PTSD symptoms worsened.  

VA outpatient treatment records from 2006 to 2010 indicate the Veteran has sought consistent treatment for his PTSD by VA clinical psychologists.  The Veteran also has been diagnosed with major depression and adjustment disorder, but most recently the diagnosis reflected in the medical records has consistently been PTSD.

A VA psychologist rendered two medical opinions on behalf of the Veteran in August 2006 and June 2007 respectively.  In both opinions, the VA psychologist indicates the Veteran has a diagnosis of PTSD due to his combat exposure in Vietnam and exacerbated by the more recent 2006 house fire.  The VA psychologist also indicates the Veteran's ongoing treatment for PTSD.  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Id.  Accordingly, the provisions apply to this case.

In this case, the opinions of record are not adequate under 38 C.F.R. § 3.304(f)(3).  There exists, moreover, at least some evidence that the Veteran's symptoms of nervousness began prior to his military service and that his current PTSD diagnosis could be attributable to post-service events (i.e., his house burning down).

The current medical evidence is insufficient to decide the Veteran's claim.  The Board notes VA attempted to afford him a VA examination to clarify his diagnosis and etiology in July 2011, but the Veteran failed to report to the examination and has not, since that time, indicated good cause for his failure to report.  

In general, when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination the claim will be evaluated based on the evidence of record and may result in a denial.  See 38 C.F.R. § 3.655.

The Veteran was not informed of 38 C.F.R. § 3.655, however, until after he failed to report to his July 2011 VA examination.  In an effort to afford the Veteran every reasonable opportunity to substantiate his claim, a new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from August 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in West Los Angeles, California from August 2011 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination and review of the record, the examiner should address the following: 

(a) does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had an anxiety or psychiatric disorder that existed prior to his entry onto active duty? 

(b) if the answer to (a) is yes, does the evidence clearly and unmistakably (i.e., it is undebatable) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c) if the answer to either (a) or (b) is no, 

(i) in the case of any acquired psychiatric disorder, is it at least as likely as not (a 50 percent or better probability) that the disability began during service; 

(ii) if PTSD is diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  The examiner is informed that for the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the RO should review this matter.  The RO must consider all applicable laws and regulations, to include consideration of the new law "Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011))."  If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  

The claims must be afforded expeditious treatment.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

